Citation Nr: 0510651	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  99-24 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of entitlement to service connection for acquired 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in March 1994, the RO denied the 
veteran's service connection claims for manic depression and 
acquired psychosis; the decision is final.  

2.  Evidence received since the March 1994 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claims of entitlement to service 
connection for acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The March 1994 rating decision, which denied to reopen 
entitlement to service connection for manic depression and 
acquired psychosis, is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  New and material evidence has been received since the 
March 1994 rating decision and the claim of entitlement to 
service connection for acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(prior to August 29, 2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Although this VCAA notice was not issued to the veteran prior 
to the initial unfavorable decision, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice on the issue did not result in prejudicial error in 
this case.  

In the instant case, the RO, in a letter dated in September 
2003, did provide the veteran notice of the passage of the 
VCAA and the duty to notify and assist him regarding his 
claim.  The VA fully notified the veteran of what is required 
to substantiate such claim in the notification letters.  The 
VCAA letters along with the June 1998 statement of the case 
and numerous supplemental statements of the case notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes service medical records, 
numerous VA medical records, private medical records, and 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

New and Material

Review of the record shows that the veteran was denied 
service connection for manic depression and active psychosis 
for treatment purposes only in a March 1994 rating decision.  
At the time of the March 1994 decision, evidence included 
service medical records, which were negative for any clinical 
findings involving psychiatric problems in service.  
Separation examination report dated in May 1975 made no 
reference to any chronic psychiatric problems.  In fact, 
clinical evaluation of the veteran's psychiatric condition 
was found normal.  There was also no clinical evidence 
showing treatment for psychiatric problems within one year 
following service.  Based upon the above information, the RO 
determined that service connection was not warranted for 
manic depression or active psychosis for treatment purposes 
only.  

The prior RO decision denying service connection is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2004).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  However, these regulations 
are effective prospectively for claims filed on or after 
August 29, 2001, and are therefore not applicable in this 
case as the veteran's claim to reopen was filed in September 
1997.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The following pertinent evidence was received after the March 
1994 rating decision: VA medical evidence dated from 1991 
through July 2004; medical evidence from Tarrant County MHMR 
from 1992 through 2000 and; the veteran's service personnel 
records.  Service personnel records indicate that the veteran 
was found AWOL during service, court-martialed for this act, 
and sentenced for three months of confinement.  Medical 
records from MHMR dated in 1992 show a diagnosis and 
treatment for Bi-polar disorder, PTSD, and cocaine abuse.  
Subsequent medical records show diagnoses and treatment for 
schizoaffective depression, anxiety disorder, polysubstance 
dependence, and depression with psychoses.  The veteran 
reported to the VA examiners that he was "rebellious" in 
service, which is supported by the service personnel records. 

The service personnel records and medical evidence from VA 
dated from 1991 through July 2004 and MHMR are new evidence.  
Moreover, evidence considered in the March 1994 rating 
decision showed no current psychiatric diagnosis or problems 
in service.  The new evidence is material as it demonstrates 
that the veteran had disciplinary problems in service and a 
current psychiatric diagnosis.  This new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the evidence is 
material to his claim and therefore reopens his service 
connection claim for acquired psychiatric disorder. 

ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for acquired 
psychiatric disorder.  To this extent, the claim is granted.  







REMAND

Having reopened the service connection claim for acquired 
psychiatric disorder, the current decision must be based on a 
de novo review of the record.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  

Although service medical records are negative for psychiatric 
problems, service personnel records demonstrate that the 
veteran had disciplinary problems in service.  In addition, 
the overwhelming competent medical evidence demonstrates that 
the veteran is currently diagnosed with, among other 
diagnosis, bi-polar disorder.  Bipolar disorder (psychosis) 
is a presumptive condition for purposes of service 
connection.  38 C.F.R. §§  3.307, 3.309(a).  As the veteran 
has a current presumptive psychiatric disability and there is 
evidence of disciplinary problems in service, a VA 
examination is necessary to determine whether the veteran's 
current diagnosis is related to service, or was manifested to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.159, 
3.307, 3.309 (2004). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following: 

1.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the nature, extent, and etiology of his 
psychiatric condition.  It is imperative 
that the claims file be made available to 
and reviewed by the examiner in 
connection with the examination.  The 
examiner is asked to specifically provide 
an opinion as the veteran's current 
diagnosable psychiatric disabilities.  
The examiner should also provide an 
opinion as to whether it is as least as 
likely as not that the veteran's current 
psychiatric disabilities, if any, are 
related to the veteran's service or 
manifested to a compensable degree within 
one year of discharge from service.  The 
opinion should be based on sound medical 
principles and the facts of the case.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and 
adjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


